             Case 3:20-cv-01596-CCC Document 1 Filed 09/03/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RUTH EATON,
                                              Civil Action No.
        Plaintiff,

v.

COMMONWEALTH HEALTH
SYSTEMS, INC. D/B/A
COMMONWEALTH HEALTH                               NOTICE OF REMOVAL
SYSTEMS D/B/A WILKES-BARRE
GENERAL HOSPITAL, LLC. D/B/A
WILKES-BARRE GENERAL
HOSPITAL,

        Defendant.


        Defendant Wilkes-Barre Hospital Company, LLC, incorrectly named in the

Complaint as “Commonwealth Health Systems, Inc. d/b/a Commonwealth Health

Systems d/b/a Wilkes-Barre General Hospital, LLC. d/b/a Wilkes-Barre General

Hospital” (“Defendant” or the “Hospital”), by and through its counsel, and in

accordance with 28 U.S.C. §§ 1331, 1441 and 1446, hereby files this Notice of

Removal and removes the action entitled Ruth Eaton v. Commonwealth Health

Systems, Inc., et al., which was originally filed in the Court of Common Pleas of

Luzerne County, Pennsylvania, to the United States District Court for the Middle

District of Pennsylvania, based upon the following:



                                          1
20676182v3
             Case 3:20-cv-01596-CCC Document 1 Filed 09/03/20 Page 2 of 6




I.      BACKGROUND

        1.      Plaintiff Ruth Eaton (“Eaton”) instituted this action in the Court of

Common Pleas of Luzerne County on August 3, 2020 under the caption Ruth

Eaton v. Commonwealth Health Systems, Inc., et al., and the Docket Number

2020-06725 (the “State Court Action”). True and correct copies of Eaton’s

Summons and Complaint are attached hereto as Exhibit A (“Compl.”).

        2.      Eaton’s Complaint in the State Court Action asserts claims under the

Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 to 219. Compl. at

¶¶ 3, 9-15. All claims arise out of Eaton’s employment with the Hospital. Id. at

¶¶ 1, 4, 9-14.

        3.      Beyond the Complaint, the docket in the State Court Action consists

of Eaton’s Civil Cover Sheet and the Luzerne County Sheriff’s Return of Service.

True and correct copies of these documents are attached hereto as Exhibit B.

II.     TIMELINESS OF REMOVAL

        4.      The Hospital first received notice of the Complaint filed in the State

Court Action on August 4, 2020, when Eaton served the Complaint. Id. at 2.

        5.      Consistent with 28 U.S.C. § 1446(b), this Notice of Removal is being

timely filed on September 3, 2020, within thirty days after the Hospital first

received notice of the Complaint.




                                             2
20676182v3
             Case 3:20-cv-01596-CCC Document 1 Filed 09/03/20 Page 3 of 6




III.    VENUE

        6.      Since the Court of Common Pleas of Luzerne County is within this

Court’s District, this action is properly removable to this Court pursuant to 28

U.S.C. § 1441(a).

IV.     REMOVAL IS PROPER BASED ON FEDERAL-QUESTION
        JURISDICTION

        7.      This action is within this Court’s original jurisdiction pursuant to 28

U.S.C. § 1331 because Eaton’s cause of action arises under a federal statute—the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 to 219. Merrell Dow

Pharm., Inc. v. Thompson, 478 U.S. 804, 808 (1986) (internal quotation marks

omitted) (“a suit arises under the law that creates the cause of action”); Caterpillar

Inc. v. Williams, 482 U.S. 386, 392 (1987) (“[F]ederal question jurisdiction exists

only when a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.”). The FLSA specifically vests federal courts with jurisdiction

over FLSA litigation. 29 U.S.C. § 216(b) (“An action to recover the liability

prescribed in [this Act] may be maintained against any employer . . . in any Federal

. . . court of competent jurisdiction by any one or more employees for and in behalf

of himself or themselves and other employees similarly situated.”).

        8.      In particular, Eaton alleges that the Hospital retaliated against her in

violation of the FLSA. Compare Compl. at ¶¶ 9-15 with Razak v. Uber Techs.,

Inc., 951 F.3d 137, 144 (3d Cir. 2020) (“The District Court had subject matter

                                             3
20676182v3
             Case 3:20-cv-01596-CCC Document 1 Filed 09/03/20 Page 4 of 6




jurisdiction over the Plaintiffs’ FLSA claims under 28 U.S.C. § 1331.”); Reinig v.

RBS Citizens, N.A., 912 F.3d 115, 124 (3d Cir. 2018); Mazzarella v. Fast Rig

Support, LLC, 823 F.3d 786, 790 n.4 (3d Cir. 2016) (“The District Court had

jurisdiction over Plaintiffs’ FLSA claim pursuant to 29 U.S.C. § 216(b) and 28

U.S.C. § 1331[.]”); Jochim v. Jean Madeline Educ. Ctr. of Cosmetology, Inc., 98 F.

Supp. 3d 750, 752 (E.D. Pa. 2015) (“We have jurisdiction over [Plaintiff]’s FLSA

claim pursuant to 28 U.S.C. § 1331[.]”).

        9.      For these reasons, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

V.      COMPLIANCE WITH PROCEDURAL REQUIREMENTS

        10.     In compliance with 28 U.S.C. § 1446(a), “a copy of all process,

pleadings, and orders served upon” the Hospital is attached hereto. See Ex. A.

        11.     In compliance with 28 U.S.C. § 1446(d), promptly after filing this

Notice of Removal, the Hospital will give written notice thereof to Eaton.

        12.     In compliance with 28 U.S.C. § 1446(d), promptly after filing this

Notice of Removal, the Hospital will file a copy of this Notice with the Clerk of

the Court of Common Pleas of Luzerne County, Pennsylvania.

        13.     The Hospital consents to and files this Notice without waiving any

defenses to the claims asserted by Eaton, without conceding that Eaton has stated




                                             4
20676182v3
             Case 3:20-cv-01596-CCC Document 1 Filed 09/03/20 Page 5 of 6




claims upon which relief may be granted, and without conceding that Eaton is

entitled to any damages whatsoever.

        WHEREFORE, the Hospital respectfully requests that the United States

District Court for the Middle District of Pennsylvania accept the removal of this

action from the Court of Common Pleas of Luzerne County, Pennsylvania and

direct that the Court of Common Pleas have no further jurisdiction over this matter

unless and until this case is remanded.

                                              Respectfully submitted,

                                              POST & SCHELL, P.C.

Dated: September 3, 2020                      By: /s/ Sidney R. Steinberg
                                              Sidney R. Steinberg, Esquire
                                              ssteinberg@postschell.com
                                              Daniel F. Thornton, Esquire
                                              dthornton@postschell.com
                                              Four Penn Center
                                              1600 John F. Kennedy Blvd, 14th Fl
                                              Philadelphia, PA 19103
                                              215-587-1000

                                              Counsel for Defendant
                                              Wilkes-Barre Hospital Company, LLC




                                          5
20676182v3
             Case 3:20-cv-01596-CCC Document 1 Filed 09/03/20 Page 6 of 6




                           CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2020, I caused the foregoing Notice of

Removal and Corporate Disclosure Statement to be electronically filed with the

Court and to be served upon the following persons via electronic filing and

electronic mail:

                                  Cynthia L. Pollick
                                 pollick@lawyer.com
                              The Employment Law Firm
                                   363 Laurel Street
                                  Pittston, PA 18640
                                    570-654-9675

                                 Counsel for Plaintiff

                                              POST & SCHELL, P.C.

Dated: September 3, 2020                By:   /s/ Sidney R. Steinberg
                                              Sidney R. Steinberg, Esquire
                                              ssteinberg@postschell.com
                                              Daniel F. Thornton, Esquire
                                              dthornton@postschell.com
                                              Four Penn Center
                                              1600 John F. Kennedy Blvd, 14th Fl
                                              Philadelphia, PA 19103
                                              215-587-1000

                                              Counsel for Defendant
                                              Wilkes-Barre Hospital Company, LLC




20676182v3
